Mr. Bobby Dugger c/o Mary Cameron, Staff Attorney Revenue Legal Counsel P.O. Box 1272 Little Rock, Arkansas 72203
Dear Mr. Dugger:
You have requested an official Attorney General opinion, pursuant to A.C.A. § 25-19-105(c)(3)(B), concerning the release, under the Freedom of Information Act (FOIA) (A.C.A. § 25-19-101 through -107), of certain records in your personnel file.
You indicate that a request has been presented to the Department of Finance and Administration for a copy of certain "activity report" records in your file, as well as a sick leave request form. My office has been provided with copies of these records. The custodian of the records has determined that these records should be released, although personal information, such as social security numbers and taxpayer information, will be deleted. I am required by law to issue my opinion as to whether the custodian's determination regarding the release of the records is consistent with the FOIA. A.C.A. § 25-19-105(c)(3)(B).
It is my opinion that the custodian's determination that these records should be released is consistent with the FOIA.
The "activity reports" and sick leave request form that have been requested are, in my opinion, properly classified as "personnel records."See Op. Att'y Gen. No. 98-234. As such, they must be disclosed under the FOIA unless their disclosure would constitute a "clearly unwarranted invasion of personal privacy." A.C.A. § 25-19-105(b)(10). In order to determine whether a particular disclosure would constitute a "clearly unwarranted invasion of personal privacy," the courts will apply a balancing test, weighing the individual's interest in keeping the records private against the public's interest in having access to the records.See Young v. Rice, 308 Ark. 593, 826 S.W.2d 252 (1992).
In my opinion, there is no question that the public's interest in your activity reports and sick leave forms outweighs any privacy interest you may have in them. These records contain no private information that has not been deleted. Moreover, they reflect your daily activities as a public employee. The public clearly is entitled to be apprised of the activities of its employees.
For these reasons, I conclude that the custodian of the records correctly determined that the requested activity reports and sick leave request forms should be released.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SBA/cyh